            Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 1 of 16



                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


ERICA WALKER, VICTORIA MAYWEATHERS,                                             PLAINTIFFS
and VAN ROBBINS, Individually and on
Behalf of All Others Similarly Situated


vs.                                    No. 5:19-cv-1309


TASKUS, INC.                                                                   DEFENDANT


                   ORIGINAL COMPLAINT—COLLECTIVE ACTION


       COME NOW Plaintiffs Erica Walker, Victoria Mayweathers, and Van Robbins

(“Plaintiffs”), each individually and on behalf of others similarly situated, by and through

their attorneys Merideth Q. McEntire and Josh Sanford of Sanford Law Firm, PLLC, and

for their Original Complaint—Collective Action (“Complaint”) against Defendant TaskUs,

Inc. (“Defendant”), and in support thereof they do hereby state and allege as follows:

                          I.        PRELIMINARY STATEMENTS

       1.     This is an action brought by Plaintiffs, individually and on behalf of all others

similarly situated, against Defendant pursuant to Section 216(b) of the FLSA.

       2.     Plaintiffs propose two Section 216 collectives composed of 1) hourly-paid

employees who performed social media content review work and who were ever clocked-

out mid-shift and thereby deprived of compensation; and 2) recruiter employees who were

classified as salaried.




                                           Page 1 of 16
                                 Erica Walker, et al. v. TaskUs, Inc.
                               U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                               Original Complaint—Collective Action
            Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 2 of 16



       3.     During the applicable time period, Plaintiffs and the proposed class

members work/worked for Defendant and are/were denied their rights under applicable

federal wage and hour laws.

       4.     The proposed Section 216 classes will seek recovery of monetary damages

for overtime hours worked by Plaintiffs and the class members.

       5.     Plaintiffs, both individually and on behalf of all others similarly situated, bring

this action under the Fair Labor Standards Act, 29 US.C. § 201, et seq. (“FLSA”), for

declaratory judgment, monetary damages, liquidated damages, prejudgment interest and

costs, including reasonable attorney’s fees as a result of Defendant’s commonly applied

policy and practice of failing to pay Plaintiffs and all others similarly situated overtime

compensation for all hours worked each week that they were/are made to work.

       6.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the FLSA

as described, infra.

       7.     Plaintiffs have filed or will file their written Consents to Join this lawsuit

pursuant to Section 216 of the FLSA.

                           II.     JURISDICTION AND VENUE

       8.     The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       9.     The acts complained of herein were committed and had their principal effect

against Plaintiffs within the San Antonio Division of the Western District of Texas;

therefore, venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                         Page 2 of 16
                               Erica Walker, et al. v. TaskUs, Inc.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                             Original Complaint—Collective Action
             Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 3 of 16



                                         III.   THE PARTIES

       10.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       11.     Plaintiff Erica Walker (“Plaintiff Walker”) is an individual and resident and

domiciliary of Bexar County. She was employed by Defendant to work as an hourly

employee within the three (3) years preceding the filing of this Complaint. At all times

relevant hereto, Plaintiff Walker was paid an hourly rate for her work for Defendant.

       12.     Plaintiff Victoria Mayweathers (“Plaintiff Mayweathers”) is an individual and

resident and domiciliary of Bexar County. She was employed by Defendant to work as a

recruiter and was classified as a salaried employee within the three (3) years preceding

the filing of this Complaint.

       13.     Plaintiff Van Robbins (“Plaintiff Robbins”) is an individual and resident and

domiciliary of Bexar County. He was employed by Defendant to work as a recruiter and

was classified as a salaried employee within the three (3) years preceding the filing of this

Complaint.

       14.     At all times relevant herein, Plaintiffs have been entitled to the rights,

protection and benefits provided under the FLSA 29 U.S.C. § 201, et seq.

       15.     Defendant is a Delaware corporation, licensed to do business within the

State of Texas.

       16.     Defendant’s agent for service of process in Texas is C T Corporation

System, 1999 Bryan Street, Suite 900, Dallas, Texas 75201.

       17.     Defendant hired and fired, or had the right to fire, Plaintiffs and the class

members, established and maintained the pay policies and work schedules for Plaintiffs

                                            Page 3 of 16
                                  Erica Walker, et al. v. TaskUs, Inc.
                                U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                                Original Complaint—Collective Action
             Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 4 of 16



and the class members, supervised Plaintiffs and the class members, and otherwise

controlled the working conditions of Plaintiffs and the class members.

       18.    Defendant is an “employer” within the meaning set forth in the FLSA and

was, at all times relevant to the allegations in this Complaint, Plaintiffs’ employer, as well

as the employer of the class members.

       19.    Defendant has employees engaged in commerce and has employees

handling or otherwise working on goods or materials that have been moved in or produced

for commerce by others.

       20.    Defendant’s annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated).

                            IV.    FACTUAL ALLEGATIONS

       21.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       22.    Defendant’s primary business purpose is to provide their customers with

outsourced digital systems and management services, including virtual assistants,

customer service, technical support, billing services, social media content moderation and

fraud prevention, among other services. Defendant employed employees such as

Plaintiffs to accomplish these purposes.

       23.    Within three years prior to the filing of this Complaint, Defendant hired

Plaintiffs, among other individuals, to perform relevant duties such as the social media

content moderation service offered by Defendant as well as recruiting services for

Defendant’s operation.

                                        Page 4 of 16
                              Erica Walker, et al. v. TaskUs, Inc.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                            Original Complaint—Collective Action
             Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 5 of 16



       24.     Plaintiff Walker worked for Defendant as an hourly-paid digital content

moderator from approximately July of 2018 through the present.

       25.     Plaintiff Mayweathers worked for Defendant as recruiter from approximately

March of 2018 until August of 2018 and was classified by Defendant as a salaried

employee.

       26.     Plaintiff Robbins worked for Defendant as recruiter from approximately

March of 2018 until March of 2019 and was classified by Defendant as a salaried

employee.

       27.     Defendant hired Plaintiffs and set their work schedules, including the hours

to be worked, and paid them an hourly wage.

       28.     Defendant exercised comprehensive control over the employment of its

employees, including Plaintiffs’ employment.

       29.     Defendant dictated the hours worked by its employees, including Plaintiffs.

       30.     Defendant established the method and rate of pay for its employees,

including Plaintiffs.

       31.     Plaintiff Walker and other hourly-paid employees, including social media

content reviewers, are required to log on to Defendant’s time-keeping system when they

begin their workday and log off at the end of the workday. Defendant pays hourly-paid

employees according to the hours they were logged onto the time-keeping system.

       32.     Plaintiff Walker and other hourly-paid employees spent their workday

primarily engaged in reviewing advertising and other content on social media platforms

to ensure that such content complied with Defendant’s customers’ standards. Plaintiff and

other hourly-paid employees used Defendant’s computer system.

                                        Page 5 of 16
                              Erica Walker, et al. v. TaskUs, Inc.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                            Original Complaint—Collective Action
              Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 6 of 16



        33.        Plaintiff Walker and others in her position were subject to an actual practice

of Defendant whereby there were from time-to-time deprived of pay due to Defendant

clocking them out on the basis of what Defendant asserted was an unacceptable length

of “inactivity.”

        34.        Once Plaintiff Walker and the others were logged out, they were not logged

back in until they recognized that they had been logged out and physically logged

themselves back in. This was true for some other hourly-paid employees as well, and

their time and payroll records will demonstrate this practice.

        35.        Because Plaintiff Walker and other hourly-paid employees were paid

according to the time they were logged on to Defendant’s time-keeping system, they were

not paid for the time in their workdays that they were logged off of Defendant’s time-

keeping system as a result of the automatic logging off implemented by Defendant.

        36.        Plaintiff Walker and other hourly-paid employees worked in excess of forty

(40) hours per week for Defendant.

        37.        Because Plaintiff Walker and other hourly-paid employees were not paid for

the time they were logged of Defendant’s time-keeping system in weeks during which

they worked at least forty hours per week, Plaintiff Walker and other hourly-paid

employees were not properly paid overtime wages for all overtime hours worked by them.

        38.        Defendant knew, or showed reckless disregard for whether, the way it paid

Plaintiff Walker and other hourly-paid employees violated the FLSA.

        39.        Defendant knew or should have known that the job duties of Plaintiff Walker

and other hourly-paid employees required them to work hours in excess of forty (40) per



                                             Page 6 of 16
                                   Erica Walker, et al. v. TaskUs, Inc.
                                 U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                                 Original Complaint—Collective Action
              Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 7 of 16



week, yet Defendant failed and refused to compensate them for their work as required by

the FLSA.

       40.     Plaintiff Mayweathers, Plaintiff Robbins, and all other recruiters for

Defendant primarily engaged in the work of recruiting potential employees for Defendant.

       41.     Defendant classified recruiters, including Plaintiffs Mayweathers and

Robbins, as salaried employees.

       42.     Recruiters, including Plaintiffs Mayweathers and Robbins, regularly worked

in excess of forty (40) hours per week performing the work that Defendant required them

to perform, including speaking on the phone to potential applicants and hosting gatherings

for potential applicants.

       43.     Mayweathers, Robbins, and all other recruiters for Defendant were

misclassified by Defendant and paid a fixed amount that did not take into account any of

the hours they worked in excess of forty (40) per week.

       44.     Mayweathers, Robbins, and other recruiters never agreed that their salary

would be sufficient to cover all hours worked.

       45.     Upon commencement of work for Defendant, Mayweathers, Robbins, and

other recruiters did not sign any contract of employment setting forth their hours or wages.

Their annual compensation was not less than $455.00 per week nor more than

$100,000.00 per year.

       46.     In performing their services for Defendant, Mayweathers, Robbins, and

other recruiters were not required to utilize any professional education relevant to their

job duties.



                                        Page 7 of 16
                              Erica Walker, et al. v. TaskUs, Inc.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                            Original Complaint—Collective Action
             Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 8 of 16



       47.    During the course of their employment, Mayweathers, Robbins, and other

recruiters did not manage Defendant or a customarily recognized subdivision thereof.

       48.    Mayweathers, Robbins, and other recruiters did not select any employees

for hire nor did they provide any training for any employee. Plaintiffs and other similarly-

situated employees had no ability to hire and fire any employee.

       49.    Mayweathers, Robbins, and other recruiters did not have any control of or

authority over any employee’s rate of pay or working hours.

       50.    Mayweathers, Robbins, and other recruiters did not maintain or prepare

production reports or sales records for use in supervision or control of the business.

       51.    Similarly, Mayweathers, Robbins, and other recruiters did not have any

responsibility for planning or controlling budgets.

       52.    Mayweathers, Robbins, and other recruiters regularly worked over forty (40)

hours per week.

       53.    Defendant did not pay Mayweathers, Robbins and other recruiters one and

one-half times their regular rate of pay for all hours worked over forty (40) per week.

       54.    Defendant knew, or showed reckless disregard for whether, the way it paid

Mayweathers, Robbins, and other recruiters violated the FLSA.

       55.    Defendant knew or should have known that the job duties of Mayweathers,

Robbins, and other recruiters required them to work hours in excess of forty (40) per

week, yet Defendant failed and refused to compensate them for their work as required by

the FLSA.

       56.    At all times relevant hereto, Defendant was aware of the minimum wage

and overtime requirements of the FLSA.

                                        Page 8 of 16
                              Erica Walker, et al. v. TaskUs, Inc.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                            Original Complaint—Collective Action
             Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 9 of 16



                      V.   REPRESENTATIVE ACTION ALLEGATIONS

       57.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       58.     Plaintiffs bring this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

similarly situated who were or are denied payment for all hours worked over forty (40) per

week and/or whose overtime pay is or was not calculated in compliance with the

requirements of the FLSA within the applicable statute of limitations period.

       59.     Plaintiffs assert violations of the FLSA on behalf of all persons who were

employed by Defendant as hourly-paid employees from three years prior to the date of

the filing of this lawsuit, through the time of the trial of this case (hereinafter referred to as

the “Hourly Class”).

       60.     Plaintiffs also assert violations of the FLSA on behalf of all persons who

were employed by Defendant as recruiters from three years prior to the date of the filing

of this lawsuit, through the time of the trial of this case (hereinafter referred to as the

“Recruiter Class”).

       61.     Plaintiffs are unable to state the exact number of the classes, but believe

that Hourly Class membership exceeds five hundred (500) persons and that Recruiter

Class membership exceeds fifty (50) persons.

       62.     Defendant can readily identify the members of the classes, who are a

certain portion of the current and former employees of Defendant.

       63.     The proposed Hourly Class members are similarly situated in that they have

been subject to uniform practices by Defendant which violated the FLSA, including:

                                          Page 9 of 16
                                Erica Walker, et al. v. TaskUs, Inc.
                              U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                              Original Complaint—Collective Action
             Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 10 of 16



       A.        Defendant’s uniform practice of requiring class members to log on and off

of Defendant’s time-keeping system;

       B.        Defendant’s uniform practice of automatically logging class members off of

the time-keeping system for instances in which Defendant’s system registered “inactive”

for seven minutes; and

       C.        Defendant’s failure to pay members of the class overtime compensation for

all hours worked over forty (40) per week in violation of the FLSA, 29 U.S.C. § 201 et seq.

       64.       Because Hourly Class members are similarly situated to Plaintiff Walker,

and are owed overtime for the same reasons, at least one proper definition of the class

is as follows:

             Each hourly-paid employee who worked within the three years
                    preceding the filing of this Original Complaint.

       65.       The proposed Recruiter Class members are similarly situated in that they

have been subject to uniform practices by Defendant which violated the FLSA, including:

       66.       Defendant’s uniform practice of classifying class members as salaried and

paying them an amount that did not take into account class members’ hours worked in

excess of forty (40) per week; and

       67.       Defendant’s failure to pay members of the class overtime compensation for

all hours worked over forty (40) per week in violation of the FLSA, 29 U.S.C. § 201 et seq.

       68.       Because Recruiter Class members are similarly situated to Plaintiffs

Mayweathers and Robbins, and are owed overtime for the same reasons, at least one

proper definition of the class is as follows:

                     Each recruiter who worked within the three years
                      preceding the filing of this Original Complaint.

                                          Page 10 of 16
                                Erica Walker, et al. v. TaskUs, Inc.
                              U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                              Original Complaint—Collective Action
             Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 11 of 16



       69.     This action is properly brought as a collective action pursuant to the

collective action procedures of the FLSA.

       70.     The names and physical and mailing addresses of the probable FLSA

collective action Plaintiffs are available from Defendant, and notice should be provided to

the probable FLSA collective action Plaintiffs via first class mail to their last known

physical and mailing addresses as soon as possible.

       71.     The email addresses or cell phone numbers of many of the probable FLSA

collective action Plaintiffs are available from Defendant, and notice should be provided to

the probable FLSA collective action Plaintiffs via email and/or text message to their last

known email addresses/cell phone as soon as possible.

       72.     In addition, and in the alternative, Plaintiffs bring this action in their individual

and personal capacities, separate and apart from the class claims set forth herein.

                               VI.       FIRST CAUSE OF ACTION
         (Individual Claims for FLSA Overtime Violations for Hourly Plaintiff)

       73.     Plaintiffs repeat and re-allege all the preceding paragraphs of this Complaint

as if fully set forth in this section.

       74.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay one and one-half times regular wages for all hours worked over forty (40) hours in

a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       75.     During the relevant time period, Defendant unlawfully refrained from paying

Plaintiff Walker a lawful overtime premium for hours worked over forty (40) per week.


                                           Page 11 of 16
                                 Erica Walker, et al. v. TaskUs, Inc.
                               U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                               Original Complaint—Collective Action
                 Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 12 of 16



           76.     Defendant’s failure to pay Plaintiff Walker all overtime wages owed was

willful.

           77.     By reason of the unlawful acts alleged herein, Defendant is liable to Plaintiff

Walker for monetary damages, liquidated damages, and costs, including reasonable

attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint, plus periods of equitable tolling.

                               VII.   SECOND CAUSE OF ACTION
      (Collective Action Claim for Violation of the FLSA for Hourly Employees)

           78.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

           79.     Plaintiffs, on behalf of all others similarly situated, assert this claim for

damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           80.     During the relevant time period, Defendant unlawfully refrained from paying

its hourly employees a lawful overtime premium for hours worked over forty per week.

           81.     Plaintiffs propose to represent a class of individuals who are owed overtime

wages and other damages for the same reasons as Plaintiff Walker, which may be defined

as follows:

                 Each hourly-paid employee who worked within the three years
                        preceding the filing of this Original Complaint.

           82.     Defendant’s failure to pay the Hourly Class overtime wages owed was

willful.

           83.     By reason of the unlawful acts alleged herein, Defendant is liable to

members of the Section 216 Hourly Class for monetary damages, liquidated damages,



                                             Page 12 of 16
                                   Erica Walker, et al. v. TaskUs, Inc.
                                 U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                                 Original Complaint—Collective Action
             Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 13 of 16



and costs, including reasonable attorneys’ fees, for all violations that occurred within the

three (3) years prior to the filing of this Complaint, plus periods of equitable tolling.

                            VIII.   THIRD CAUSE OF ACTION
       (Individual Claim for FLSA Overtime Violations for Recruiter Plaintiffs)

       84.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated herein.

       85.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay one and one-half times regular wages for all hours worked over forty (40) hours in

a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       86.     Defendant intentionally misclassified Plaintiffs Mayweathers and Robbins

as exempt from overtime compensation.

       87.     During the relevant time period, Defendant unlawfully refrained from paying

Plaintiffs Mayweathers and Robbins a lawful overtime premium for hours worked over

forty per week.

       88.     Defendant’s failure to pay Plaintiffs Mayweathers and Robbins all overtime

wages owed was willful.

       89.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs Mayweathers and Robbins for monetary damages, liquidated damages, and

costs, including reasonable attorneys’ fees, for all violations that occurred within the three

(3) years prior to the filing of this Complaint, plus periods of equitable tolling.

                            IX.     FOURTH CAUSE OF ACTION
    (Collective Action Claim for Violation of the FLSA for Recruiter Employees)
                                         Page 13 of 16
                               Erica Walker, et al. v. TaskUs, Inc.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                             Original Complaint—Collective Action
               Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 14 of 16



       90.       Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated herein.

       91.       Plaintiffs, on behalf of all others similarly situated, assert this claim for

damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       92.       Defendant intentionally misclassified Recruiter Class members as exempt

from overtime compensation.

       93.       During the relevant time period, Defendant unlawfully refrained from paying

its hourly employees a lawful overtime premium for hours worked over forty per week.

       94.       Plaintiffs propose to represent a class of individuals who are owed overtime

wages and other damages for the same reasons as Plaintiff Mayweathers and Plaintiff

Robbins, which may be defined as follows:

                     Each recruiter who worked within the three years
                      preceding the filing of this Original Complaint.

       95.       Defendant’s failure to pay Recruiter Class employees overtime wages owed

was willful.

       96.       By reason of the unlawful acts alleged herein, Defendant is liable to

members of the Section 216 Recruiter Class for monetary damages, liquidated damages,

and costs, including reasonable attorneys’ fees, for all violations that occurred within the

three (3) years prior to the filing of this Complaint, plus periods of equitable tolling.

                                     X.    WILLFULNESS

97. Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as though fully

   incorporated herein.

       98.       All actions by Defendant were willful and not the result of mistake or

inadvertence.
                                          Page 14 of 16
                                Erica Walker, et al. v. TaskUs, Inc.
                              U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                              Original Complaint—Collective Action
             Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 15 of 16



       99.      Defendant knew or should have known that the FLSA applied to the

operation of its business at all relevant times.

       100.     Despite being on notice of its violations, Defendant chose to continue its

policies and practices described above which resulted in Plaintiffs and other members of

the proposed collective classes working overtime hours for which they were not properly

compensated.

       101.     Additionally, upon information and belief, some members of the proposed

collective classes from time to time complained to Defendant about the unlawfulness of

Defendant’s manner of payment and policies related to improper payment procedures.

                                XI.   PRAYER FOR RELIEF

       WHEREFORE,          premises    considered,     Plaintiffs     Erica   Walker,   Victoria

Mayweathers, and Van Robbins, individually and on behalf of others similarly situated,

respectfully pray for declaratory relief and damages as follows:

       A.       That Defendant be summoned to appear and answer herein;

       B.       That Defendant be required to account to Plaintiffs, the class members, and

the Court for all of the hours worked by Plaintiffs and the class members and all monies

paid to them;

       C.       A declaratory judgment that Defendant’s practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R.

§ 516 et seq.;

       D.       Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;



                                         Page 15 of 16
                               Erica Walker, et al. v. TaskUs, Inc.
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                             Original Complaint—Collective Action
           Case 5:19-cv-01309 Document 1 Filed 11/06/19 Page 16 of 16



      E.       Judgment for damages for all unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

516 et seq.;

      F.       Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq., in an

amount equal to all unpaid overtime compensation owed to Plaintiffs and members of the

Class during the applicable statutory period;

      G.       An order directing Defendant to pay Plaintiffs and members of the Class

prejudgment interest, reasonable attorney’s fees and all costs connected with this action;

and

      H.       Such other and further relief as this Court may deem necessary, just and

proper.

                                                  Respectfully submitted,

                                                  ERICA WALKER, VICTORIA
                                                  MAYWEATHERS, and VAN ROBBINS,
                                                  Individually and on behalf of All Others
                                                  Similarly Situated, PLAINTIFFS

                                                  SANFORD LAW FIRM, PLLC
                                                  One Financial Center
                                                  650 South Shackleford, Suite 411
                                                  Little Rock, Arkansas 72211
                                                  Telephone: (501) 221-0088
                                                  Facsimile: (888) 787-2040

                                                  Merideth Q. McEntire
                                                  Tex. Bar No. 24105123
                                                  merideth@sanfordlawfirm.com

                                                  /s/ Josh Sanford
                                                  Josh Sanford
                                                  Tex. Bar No. 24077858
                                                  josh@sanfordlawfirm.com
                                        Page 16 of 16
                              Erica Walker, et al. v. TaskUs, Inc.
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1309
                            Original Complaint—Collective Action
